 1   SHANNON L. GUSTAFSON CA State Bar No. 228856                         JS-6
     Deputy County Counsel
 2   MICHELLE D. BLAKEMORE CA State Bar No. 110474
     County Counsel
 3   385 North Arrowhead Avenue, Fourth Floor
     San Bernardino, California 92415-0140
 4   Telephone: (909) 387-4772
     Facsimile: (909) 387-4069
 5   E-Mail: Shannon.Gustafson@cc.sbcounty.gov
 6   Attorneys for Defendants County of San Bernardino, Deputy Laron Taylor, SCS
     Samantha Dakis, and SCS Stacy Shetterly
 7

 8
                              UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11
     JOHN REGALADO,                           Case No. 5:19-cv-000529 MWF (SPx)
12
                      Plaintiff,
13                                            ORDER DISMISSING COUNTY OF
                         v.                   SAN BERNARDINO, DEPUTY LARON
14                                            TAYLOR, SCS SAMANTHA DAKIS,
                                              AND SCS STACY SHETTERLY WITH
15   COUNTY OF SAN BERNARDINO;                PREJUDICE PURSUANT TO FEDERAL
     CITY OF REDLANDS; NICHOLAS               RULE CIVIL PROCEDURE 41(a)
16   KOAHOU, an individual; and DOES 1
     to 10 Inclusive
17                   Defendants.              Honorable District Court Judge
                                              Michael W. Fitzgerald
18

19

20

21

22

23

24

25

26

27

28                                            1
       ORDER DISMISSING COUNTY OF SAN BERNARDINO, DEPUTY LARON TAYLOR, SCS SAMANTHA
        DAKIS, AND SCS STACY SHETTERLY WITH PREJUDICE PURSUANT TO FEDERAL RULE CIVIL
                                       PROCEDURE 41(a)
 1          Pursuant to the stipulation of the parties, the Court hereby dismisses Defendants
 2   County of San Bernardino, Deputy Laron Taylor, SCS Samantha Dakis and SCS Stacy
 3   Shetterly from this action with prejudice pursuant to Federal Rule of Civil Procedure
 4   41(a)(1)(ii).
 5

 6   Dated: February 6, 2020                ________________________________
 7
                                            Honorable Michael W. Fitzgerald

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                2
        ORDER DISMISSING COUNTY OF SAN BERNARDINO, DEPUTY LARON TAYLOR, SCS SAMANTHA
         DAKIS, AND SCS STACY SHETTERLY WITH PREJUDICE PURSUANT TO FEDERAL RULE CIVIL
                                        PROCEDURE 41(a)
